Citation Nr: 0432381	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-28 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from November 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 2004, the veteran was afforded a hearing before C. W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


REMAND

The veteran argues that he has PTSD as a result of duty in 
the Republic of Vietnam.  He argues that he witnessed the 
following stressors: a) while in a convoy to either Dalat or 
Ban Me Thout sometime in 1968 or 1969, witnessing the death 
of a driver whose truck had plunged over a bridge, b) seeing 
four dead military policemen who had been shot in an ambush, 
possibly near Duc Lap Mountain, possibly in sometime in 1968 
or 1969, c) seeing a tanker truck that had been hit by enemy 
fire while in a convoy, d) being shot at several times near 
Ban Me Thout in about 1969, e) seeing dead bodies near Korean 
troops in the vicinity of Nha Trang, f) being mortared at 
Dalat and Cam Ranh Bay, g) seeing a Vietnamese boy beaten to 
death near Dalat after being caught stealing from a truck, h) 
seeing a driver from his company run over two soldiers in a 
town outside of Nha Trang, i) seeing a tanker get hit by 
enemy fire while with the 366th Company, in which the driver 
may have been killed, j) in about December 1970, he found a 
man from his company dead near a motor pool, and k) seeing a 
soldier (identified herein as "B.T.") suffer a broken jaw 
and a torn ear in an accident after B.T.'s truck went off the 
road.  See veteran's letters, received in January 2002 and 
March 2003; May 2004 hearing transcript.

The veteran's discharge (DD Form 214) indicates that he 
served in Vietnam from May 6, 1968 to August 19, 1970, that 
his military occupation specialty was tracked vehicle 
repairman, and that he received the Vietnam Service Medal and 
the Vietnam Campaign Medal.  His personnel file indicates 
that while in Vietnam, the veteran served with the 670th 
Transportation Company with the principal duties of heavy 
truck driver and "wheel vehicle app."  

The Court has held that adjudication of a claim for PTSD 
which is based on the allegation of participation in combat 
requires that VA make a formal determination as to whether 
the appellant participated in combat.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  Where VA determines that the 
veteran did not engage in combat with the enemy, and was not 
a POW, or the claimed stressor is not related to combat or 
POW experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166  (1996); M21-1, Part VI, 
paragraph 11.38(b)(3) (Change 65, October 28, 1998).

With regard to the veteran's stressors, the Board notes that 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, a review of the evidence 
shows that the veteran has not provided useful names, dates 
and/or places, or other useful identifying information for 
most of the claimed stressors.  It further appears that the 
RO determined that the evidence did not show participation in 
combat, and that the claimed stressors were unaccompanied by 
details rendering them capable of verification.  See M21-1, 
Part VI, para. 11.38(f)(2).  The RO therefore did not make an 
attempt to verify the veteran's assertion of participation in 
combat, or the claimed stressors, with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG).  

However, the Board finds that such an attempt is warranted.  
Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps." Veterans Benefits Administration Manual M21- 
1, Part VI, Change 61, para. 11.38 (f) (4).  The Board 
further notes that the veteran served over two years in 
Vietnam, and that one of the reported stressors involves the 
veteran's claim that in about December 1970, he found a man 
from his company dead near a motor pool due to what appears 
to have been hostile action.  The Court has held that 
evidence of unit casualties may serve as proof of 
pariticpation in combat.  See Ashley v. Brown 6 Vet. App. 52, 
56 (1993).  In this case, this stressor would appear to be 
accompanied by sufficient detail for an attempt at 
verification (i.e., the month and year of the claimed 
stressor, and the unit involved at the company level, have 
been provided).  Although the other stressors are clearly not 
accompanied by sufficient detail to warrant an attempt at 
verification at this time, on remand, the RO should give the 
veteran another opportunity to provide additional details of 
his claimed stressors, followed by an attempt to verify the 
veteran's assertion of participation in combat, and the 
claimed stressors.  See MANUAL M21-1, Part IV, paragraph 
11.38(f) (Change 65, October 28, 1998).  

Finally, the Board notes that the claims file contains 
documentation indicating that the veteran has filed a claim 
with the Office of Workers' Compensation (OWCP) based on 
PTSD, and that the veteran has not yet been afforded a VA 
examination.  On remand, the RO should attempt to obtain the 
decision of the OWCP and supporting documentation.  In 
addition, should the RO determine that the veteran 
participated in combat, or that one or more verified 
stressors exist, the RO should afford the veteran a PTSD 
examination to determine whether or not he has PTSD, and, if 
so, whether such PTSD is related to his service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records ( USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
claim of participation in combat, and the 
claimed stressors.  The RO should provide 
USASCRUR with a description of the 
veteran's claimed stressors: a) while in 
a convoy to either Dalat or Ban Me Thout 
sometime in 1968 or 1969, witnessing the 
death of a driver whose truck had plunged 
over a bridge, b) seeing four dead 
military policemen who had been shot in 
an ambush, possibly near Duc Lap 
Mountain, possibly in sometime in 1968 or 
1969, c) seeing a tanker truck that had 
been hit by enemy fire while in a convoy, 
d) being shot at several times near Ban 
Me Thout in about 1969, e) seeing dead 
bodies near Korean troops in the vicinity 
of Nha Trang, f) being mortared at Dalat 
and Cam Ranh Bay, g) seeing a Vietnamese 
boy beaten to death near Dalat after 
being caught stealing from a truck, h) 
seeing a driver from his company run over 
two soldiers in a town outside of Nha 
Trang, i) seeing a tanker get hit by 
enemy fire while with the 366th Company, 
in which the driver may have been killed, 
j) in about December 1970, he found a man 
from his company dead near a motor pool, 
and k) seeing a soldier, "B.T.", suffer 
a broken jaw and a torn ear in an 
accident after B.T.'s truck went off the 
road.  The RO should provide USASCRUR 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.  

3.  The RO should obtain contact the 
appropriate Workmen's' Compensation 
Bureau and obtain copies of any decision 
which granted or denied workmen's 
compensation benefits.  This request 
should include, but is not limited to, 
supporting medical documentation, 
recommendations for future 
examinations/evaluations, and indications 
regarding the duration of those payments.  
Those records should be associated with 
the claims folder.

4.  If, and only if, it is determined 
that the veteran participated in combat 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


